Case 1:18-cv-03984-MHC Document 96-20 Filed 07/27/21 Page 1 of 3




                Exhibit G
Case 1:18-cv-03984-MHC Document 96-20 Filed 07/27/21 Page 2 of 3


               Coefficients for Mixed Logit Regression

                Variable                   Coefficient      Std. Error
                  (a)                         (b)               (c)

        Mean Coefficients
        Make and Model1
           Mercedes C-Class                    0.0904         0.0751
           BMW 3-Series                        0.0494         0.0847
           Audi A4                            -0.0433         0.0878
                        2
        Model Year
            2013                               0.3304 ***     0.0673
            2014                               0.4727 ***     0.0686
        Mileage                               -2.4363 ***     0.1269
        Exterior Color3
            Red                               -0.2796 ***     0.0795
            Black                             -0.1677 *       0.0785
            Blue                              -0.1537         0.0837
                            4
        Interior Color
            Black                              0.0830         0.0782
            Beige                              0.0229         0.0807
            Tan                               -0.0119         0.0831
                                5
        Minor Accident                        -0.9396 ***     0.0635
                    6
        Repainted                             -0.4357 ***     0.0571
        Price (in $ thousands)                -3.6421 ***     0.1889
        No Purchase7                          -5.0200 ***     0.2232




                                    Page 1 of 2
Case 1:18-cv-03984-MHC Document 96-20 Filed 07/27/21 Page 3 of 3


                       Coefficients for Mixed Logit Regression

                        Variable                   Coefficient       Std. Error
                          (a)                         (b)                (c)

               Std. Dev. Of Coefficients
               Make and Model1
                  Mercedes C-Class                    0.9218 ***          0.1023
                  BMW 3-Series                        0.6855 ***          0.1336
                  Audi A4                             0.9604 ***          0.1148
                               2
               Model Year
                   2013                               0.1764              0.1473
                   2014                               0.2814 *            0.1337
               Mileage                                2.6692 ***          0.1252
               Exterior Color3
                   Red                                0.4745 ***          0.1383
                   Black                              0.2557              0.1556
                   Blue                               0.1390              0.1844
                                   4
               Interior Color
                   Black                              0.3537 **           0.1339
                   Beige                              0.0044              0.1764
                   Tan                                0.2527              0.1666
                                       5
               Minor Accident                         0.8477 ***          0.0880
                           6
               Repainted                              0.6206 ***          0.0897
               Price (in $ thousands)                 1.9124 ***          0.1423
               No Purchase7                           2.6284 ***          0.1353

               Log Likelihood:                                            -4353.5

  Notes:
           1
               Relative to a Lexus IS make and model.
           2
               Relative to a vehicle with model year 2012.
           3
               Relative to a vehicle with a white exterior color.
           4
               Relative to a vehicle with a grey interior color.
           5
               Relative to a vehicle which had not been in an accident.
           6
               Relative to a vehicle with its original paint.
           7
         Respondents were allowed to select that they would purchase none
         of the options in a given set.
     *** p-value < 0.001; ** p-value < 0.01; * p-value < 0.05

  Source:
     NERA Used Car Survey.



                                            Page 2 of 2
